DETAILED ACTION
This action is responsive to claims filed 22 November 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, 9, 12-15, 18, 20, 22-25, 28-32, 35-39 and 42-45 were pending in the previous Office action mailed 26 July 2021.
Claims 1, 9, 18, 25, 32 and 39 have been amended in amended claims filed 22 November 2021.
Claims 1, 4-7, 9, 12-15, 18, 20, 22-25, 28-32, 35-39 and 42-45 remain pending for examination.
Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments on pages 12-14 of Applicant’s Remarks that, in substance, Nam et al. (US 10,812,162, hereinafter Nam) does not disclose the claimed first and second signalings as separate signaling, Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two separate signalings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
simultaneously instructing the UE, in a same signaling field, to apply one or more configurations. As the claims are currently written, Applicant apparently originally intended “first signaling” and “second signaling” to encompass separate signalings and also encompass using a same signaling field to communicate both signalings when the claims are read in light of the Specification. Otherwise, applicant would have amended the claims to clarify that first and second signalings are transmitted separately.
Even if applicant were to amend the independent claims to specifically require first and second signalings to be separate, then the claims would still not likely be allowable. Nam might be overcome, but Zhang et al. (US 2019/0296868) appears to be effectively filed prior to the effective filing data of the claims, which is 11 August 2017, and appears to explicitly disclose communicating different QCL characteristic parameter sets in separate signalings. Zhang Figs. 2, 4, 6-9 and associated description.
Therefore, Nam’s MAC CE’s two different QCL indications, as cited in the previous Office action, still appear to be matter disclosed within the scope of the claims as the claims are currently written.
In response to applicant’s argument on page 14 of Applicant’s Remarks that, in substance, Nam’s disclosure of a MAC CE having a QCL indication between two resources and a QCL indication of which resources of a selected set of resources are quasi co-located with the how such a conclusion could be reasonable. Since applicant failed to argue how disclosure of the indications are not different despite appearing different on their face, Examiner must interpret this argument as a mere allegation of patentability.
Therefore, applicant's argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument on pages 14-15 of Applicant’s Remarks that, in substance, Nam fails to disclose enabling flexibly providing channel large-scale parameters for user equipment, Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enabling flexibly providing channel large-scale characteristic parameters for a UE) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, even if applicant were to amend the claims to supposedly require such enablement, such amended claims would still not be allowable over the prior art of record. Such a limitation would likely be interpreted as requiring an intended use, which is not interpreted to further limit or clarify the claims unless the claimed intended use required a structural change in order for the prior art to disclose matter within the scope of the claimed invention. A recitation of the intended 
Thus, applicant’s argument that Nam doesn’t provide flexibility does not appear to be persuasive.
In response to applicant’s argument on pages 15-16 of Applicant’s Remarks that, in substance, Nam does not disclose matter within the scope of claim 25 because of reasons substantially similar to those argued with regard to claim 1, Examiner respectfully disagrees for the same reasons – the feature of “separate signalings” is not claimed, and concluding that Nam’s MAC CE QCL indications are not different does not appear to argue how indicating different QCL relationships (first between two resources and then between the second resource and a set of resources) is not at least partially different.
In response to applicant’s argument on page 16 of Applicant’s Remarks that, in substance, Nam does not disclose matter within the scope of claims 6, 14, 24, 30, 37 and 44 because of reasons substantially similar to those argued with regard to claims 1 and 25, Examiner respectfully disagrees for the same reasons – the feature of “separate signalings” is not claimed, and concluding that Nam’s MAC CE QCL indications are not different does not appear to argue how indicating different QCL relationships (first between two resources and then between the second resource and a set of resources) is not at least partially different.
Therefore, the rejection of claims 1, 4-7, 9, 12-15, 18, 20, 22-25, 28-32, 35-39 is maintained, despite formatting changes as necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 9, 12, 13, 15, 18, 20, 22, 23, 25, 28, 29, 31, 32, 35, 36, 38, 39, 42, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US 10,812,162, hereinafter Nam).
Re Claim 1, Nam discloses a data transmission method for wireless communication, comprising: 
receiving, by a terminal device (Fig. 13 illustrates and 25:43-50 describe step 1305 wherein user equipment (UE) (a terminal device) receives, from a base station (BS), a medium access control (MAC) control element (CE) signaling), a first quasi co-location type (Ibid. discloses the MAC CE  signaling as including a quasi co-location (QCL) indication between a first resource and a second resource) carried in a first signaling from a radio access network device (Fig. 13 illustrates and 25:43-50 describes the QCL indication being received in step 1305, which is illustrated as a first signaling) and a second quasi co-location type (Ibid. discloses the QCL indication also indicates activation of the second resource) carried in a second signaling from the radio access network device (25:49-50 describe the MAC CE as including the second resource – the broadest reasonable interpretation of the second signaling encompasses the claimed first signaling; thus, the MAC CE may serve as a first signaling and a second signaling; and Fig. 13, 25:43-50 disclose the UE receiving the MAC CE signaling from a BS (a radio access network (RAN) device), wherein the first quasi co-location type is associated with a first type of channel large-scale characteristic parameter (Fig. 13 illustrates and 25:51-59 describe the first resource as a first Channel State Information (CSI) Reference Signal (RS) (CSI-RS) resource; and 25:43-50 describes the MAC CE including a QCL indication between the first and second resources – thus, this QCL indication is associated with indicating a QCL relationship between resources, which is within the scope of a first type of channel large-scale characteristic parameter) and the second quasi co-location type is associated with a second type of channel large-scale characteristic parameter (Fig. 13 illustrates and 25:51-59 describe a set of resources comprising the second resource comprises a plurality of resource identifiers (IDs) and the MAC CE further comprising an indication of a selected subset of the plurality of resource IDs indicating which of the set of resources are QCLed with the second resource – thus, the QCL indication is associated with a set of resources which is within the scope of a second type of channel large-scale characteristic parameter), and wherein the first type of channel large-scale characteristic parameter comprises at least one channel large-scale characteristic (25:43-50 describes the MAC CE including a QCL indication between the first and second resources – thus, this QCL indication is associated with a QCL relationship between resources, which is within the scope of at least one channel large-scale characteristic parameter), the second type of channel large-scale characteristic parameter comprises at least one channel large-scale characteristic parameter (25:51-59 describe the MAC CE comprising an indication of the selected subset of the plurality of resource IDs indicating which of the set of resources are QCLed with the second resource – thus, this indication is associated with a set of resource, which is within the scope of another at least one channel large-scale characteristic parameter), and the first type of channel large-scale characteristic parameter is at least partially different from the second type of channel large-scale characteristic parameter (23:43-59 describe two QCL indications: (1) between the first and second resources, and (2) between the second resource and a subset selection of a plurality of resources – thus, these two indications are at least partially different from one another), wherein the first signaling further comprises first configuration information (Fig. 13 illustrates and 25:43-50 describes the MAC CE as including the QCL indication activating the second resource for CSI reporting), wherein the first configuration information comprises a first channel state information-reference signal (CSI-RS) or synchronization signal (SS) (Ibid. and 25:49-53 describes the first resource as a synchronization (SS) block and the as a first CSI reference signal (RS) resource), wherein the first quasi co-location type corresponds to the first configuration information (25:49-50 describes the QCL indication as between the first resource and second resource – since the if the QCL indication is between the first and second resources, then the QCL indication must be associated with the activation for the second resource for CSI reporting), wherein the second signaling further comprises second (25:51-59 describe the second resource as a second CSI-RS resource and a selection of a subset of a set of resource identifiers (IDs)), wherein the second configuration information comprises a second CSI-RS or SS (Ibid. discloses the second resource as a second CSI-RS resource), and wherein the second quasi co-location type corresponds to the second configuration information (25:49-59 describe the QCL indication as activating the second resource for CSI reporting – thus, the QCL indication is explicitly associated with the second resource); 
receiving, by the terminal device (Fig. 13 illustrates and 25:49-50 describe the UE receiving the MAC CE), first instruction information from the radio access network device (Ibid. discloses the MAC CE including the QCL indication activating the second resource for CSI reporting – i.e., instructing the UE to use the second resource for CSI reporting), wherein the first instruction information instructs the terminal device to apply the first configuration information (25:45-50 describe the MAC CE including the QCL indication between the first resource and second resource and activation of the second resource); and 
applying, by the terminal device (Fig. 13 illustrates and 25:64 – 26:5 describe the UE identifying), the first type of channel large-scale characteristic parameter (Ibid. discloses the identification as that of the QCL relationship between the first resource and the second resource) and the second type of channel large-scale characteristic parameter (Ibid. discloses the identification as that of the activation of the second resource).

Re Claim 4, Nam discloses the data transmission method according to claim 1, further comprising: 
(Fig. 13 illustrates and 25:43-59 describes the UE receiving the MAC CE), second instruction information from the radio access network device (Ibid. discloses the MAC CE including the set of resource IDs and a selected subset of the set of resource IDs), wherein the second instruction information instructs the terminal device to apply the second configuration information (25:66 – 26:5 describe the UE identifying the second resource to use as a QCL reference for the first resource – read in context of 25:37-65, this identification is from the subset of selected resources IDs included in the MAC CE).

Re Claim 5, Nam discloses the data transmission method according to claim 1, wherein the first instruction information is carried in a higher layer signaling sent from the radio access network device (25: 31-36 describe the use of RRC signaling – compare to the Specification of the present application at paragraph 24 disclosing an example of “higher layer signaling” as RRC signaling).  

Re Claim 7, Nam discloses the data transmission method according to claim 1, wherein the first type of channel large-scale characteristic parameter represents a spatial characteristic (22:3-13 describes a QCL relation between unit resources (such as the first resource and second resource) as including a set of QCL parameters including spatial parameters); or 
wherein the first type of channel large-scale characteristic parameter comprises: a Doppler shift, a Doppler spread, an average delay, and a delay spread (Ibid. discloses the QCL parameters also including gain, delay and Doppler).  

Re Claims 9, 12, 13, 15, 18, 20, 22 and 23, though of varying scope, the limitations of claims 9, 12, 13, 15, 18, 20, 22 and 23 are substantially similar or identical to those of claims 1, 4, 5 and 7, and are rejected under the same reasoning.

Re Claim 25, Nam discloses a data transmission method for wireless communication, comprising: 
generating, by a network device (Fig. 13 illustrates and 25:43-50 describe step 1305 wherein user equipment (UE) (a terminal device) receives, from a base station (BS), a medium access control (MAC) control element (CE) signaling), a first quasi co-location type (Ibid. discloses the MAC CE  signaling as including a quasi co-location (QCL) indication between a first resource and a second resource) and a second quasi co- location type (Ibid. discloses the QCL indication also indicates activation of the second resource), wherein the first quasi co-location type is associated with a first type of channel large-scale characteristic parameter (Fig. 13 illustrates and 25:51-59 describe the first resource as a first Channel State Information (CSI) Reference Signal (RS) (CSI-RS) resource; and 25:43-50 describes the MAC CE including a QCL indication between the first and second resources – thus, this QCL indication is associated with indicating a QCL relationship between resources, which is within the scope of a first type of channel large-scale characteristic parameter) and the second quasi co-location type is associated with a second type of channel large-scale characteristic parameter (Fig. 13 illustrates and 25:51-59 describe a set of resources comprising the second resource comprises a plurality of resource identifiers (IDs) and the MAC CE further comprising an indication of a selected subset of the plurality of resource IDs indicating which of the set of resources are QCLed with the second resource – thus, the QCL indication is associated with a set of resources which is within the scope of a second type of channel large-scale characteristic parameter), wherein the first type of channel large-scale characteristic parameter comprises at least one channel large-scale characteristic parameter (25:43-50 describes the MAC CE including a QCL indication between the first and second resources – thus, this QCL indication is associated with a QCL relationship between resources, which is within the scope of at least one channel large-scale characteristic parameter), the second type of channel large-scale characteristic parameter comprises at least one channel large-scale characteristic parameter (25:51-59 describe the MAC CE comprising an indication of the selected subset of the plurality of resource IDs indicating which of the set of resources are QCLed with the second resource – thus, this indication is associated with a set of resource, which is within the scope of another at least one channel large-scale characteristic parameter), and the first type of channel large-scale characteristic parameter is at least partially different from the second type of channel large- scale characteristic parameter (23:43-59 describe two QCL indications: (1) between the first and second resources, and (2) between the second resource and a subset selection of a plurality of resources – thus, these two indications are at least partially different from one another); 
sending, by the network device, the first quasi co-location type carried in a first signaling to a terminal device (Fig. 13 illustrates and 25:43-50 describes the QCL indication being received by the UE from the BS in step 1305, which is illustrated as a first signaling) and the second quasi co-location type carried in a second signaling to the terminal device (25:49-50 describe the MAC CE as also including the second resource – the broadest reasonable interpretation of the second signaling encompasses the claimed first signaling; thus, the MAC CE may serve as a first signaling and a second signaling), wherein the first signaling (Fig. 13 illustrates and 25:43-50 describes the MAC CE as including the QCL indication activating the second resource for CSI reporting), wherein the first configuration information comprises a first channel state information-reference signal (CSI-RS) or synchronization signal (SS) (Ibid. and 25:49-53 describes the first resource as a synchronization (SS) block and the as a first CSI reference signal (RS) resource), wherein the first quasi co-location type corresponds to the first configuration information (25:49-50 describes the QCL indication as between the first resource and second resource – since the if the QCL indication is between the first and second resources, then the QCL indication must be associated with the activation for the second resource for CSI reporting), wherein the second signaling further comprises second configuration information (25:51-59 describe the second resource as a second CSI-RS resource and a selection of a subset of a set of resource identifiers (IDs)), wherein the second configuration information comprises a second CSI-RS or SS (Ibid. discloses the second resource as a second CSI-RS resource), and wherein the second quasi co-location type corresponds to the second configuration information (25:49-59 describe the QCL indication as activating the second resource for CSI reporting – thus, the QCL indication is explicitly associated with the second resource); and 
sending, by the network device (Fig. 13 illustrates and 25:49-50 describe the UE receiving the MAC CE from the BS), first instruction information to the terminal device (Ibid. discloses the MAC CE including the QCL indication activating the second resource for CSI reporting – i.e., instructing the UE to use the second resource for CSI reporting), wherein the first instruction information instructs the terminal device to apply the first configuration (25:45-50 describe the MAC CE including the QCL indication between the first resource and second resource and activation of the second resource).

Re Claim 28, Nam discloses the data transmission method according to claim 25, wherein the first instruction information is carried in a higher layer signaling (25: 31-36 describe the use of RRC signaling – compare to the Specification of the present application at paragraph 24 disclosing an example of “higher layer signaling” as RRC signaling).

Re Claim 29, Nam discloses the data transmission method according to claim 25, further comprising: 
sending, by the network device (Fig. 13 illustrates and 25:43-59 describes the UE receiving the MAC CE from the BS), second instruction information to the terminal device (Ibid. discloses the MAC CE including the set of resource IDs and a selected subset of the set of resource IDs), wherein the second instruction information instructs the terminal device to apply the second configuration information (25:66 – 26:5 describe the UE identifying the second resource to use as a QCL reference for the first resource – read in context of 25:37-65, this identification is from the subset of selected resources IDs included in the MAC CE).

Re Claim 31, Nam discloses the data transmission method according to claim 25, wherein the first type of channel large-scale characteristic parameter represents a spatial characteristic (22:3-13 describes a QCL relation between unit resources (such as the first resource and second resource) as including a set of QCL parameters including spatial parameters); or 
(Ibid. discloses the QCL parameters also including gain, delay and Doppler).

Re Claims 32, 35, 36, 38, 39, 42, 43 and 45, though of varying scope, the limitations of claims 32, 35, 36, 38, 39, 42, 43 and 45 are substantially similar or identical to those of claims 25, 28-29 and 31, and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 6, 14, 24, 30, 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claims 1, 9, 18, 25, 32 and 39 above, and further in view of Park et al. (US 10,637,550, hereinafter Park).

Re Claim 6, Nam discloses the data transmission method according to claim 1.
Nam might not explicitly disclose: 
receiving, by the terminal device, signaling from the radio access network device, wherein the signaling comprises indication information notifying the terminal device of an effective time of the first configuration information.  
However, in analogous art, Park discloses:
receiving, by the terminal device (Figs. 15-17 illustrate and 48:16-18, 48:37-40 and 50:23-25 describe a UE receiving a CSI-RS configuration), signaling from the radio access network device (Ibid. disclose an eNB sending the CSI-RS configuration to the UE), wherein the signaling comprises indication information notifying the terminal device of an effective time of the first configuration information (48:60 – 49:10 describes valid reference resource points of time for calculating CSI and reporting new CSI contents as being defined and provided in RRC signaling).
Park to modify Nam in order to indicate a period for which a CSI-RS configuration is valid in configuration information for the CSI-RS configuration. One would have been motivated to do this, because CSI-RS is unable to be used for transmitting data, so configuring certain periods when CSI-RS can be transmitted helps mitigate data throughput decrease due to CSI-RS overhead (Park 29:36-45).

Re Claims 14 and 24, though of varying scope, the limitations of claims 14 and 24 are substantially similar or identical to those of claim 6, and are rejected under the same reasoning.

Re Claim 30, Nam discloses the data transmission method according to claim 25.
Nam may not explicitly disclose: 
sending, by the network device, signaling to the terminal device, wherein the signaling comprises indication information notifying the terminal device of an effective time of the first configuration information.
However, in analogous art, Park discloses:
sending, by the network device (Figs. 15-17 illustrate and 48:16-18, 48:37-40 and 50:23-25 describe a UE receiving a CSI-RS configuration from the BS), signaling to the terminal device (Ibid. disclose an eNB sending the CSI-RS configuration to the UE), wherein the signaling comprises indication information notifying the terminal device of an effective time of the first configuration information (48:60 – 49:10 describes valid reference resource points of time for calculating CSI and reporting new CSI contents as being defined and provided in RRC signaling).
Park to modify Nam in order to indicate a period for which a CSI-RS configuration is valid in configuration information for the CSI-RS configuration. One would have been motivated to do this, because CSI-RS is unable to be used for transmitting data, so configuring certain periods when CSI-RS can be transmitted helps mitigate data throughput decrease due to CSI-RS overhead (Park 29:36-45).

Re Claims 37 and 44, though of varying scope, the limitations of claims 37 and 44 are substantially similar or identical to those of claim 30, and are rejected under the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0296868) is relevant for the reasons stated above under "Response to Arguments".
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas R Cairns/            Primary Examiner, Art Unit 2468